IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43829

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 597
                                                )
       Plaintiff-Respondent,                    )   Filed: July 15, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DARIN CHADWICK,                                 )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of one year, for felony indecent exposure, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Elizabeth A.
       Allred, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Darin Chadwick pled guilty to felony indecent exposure, Idaho Code § 18-4116. The
district court imposed a unified sentence of ten years, with a minimum period of confinement of
one year. Chadwick filed an Idaho Criminal Rule 35 motion for reduction of sentence, which the
district court denied. Chadwick appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Chadwick’s judgment of conviction and sentence are affirmed.




                                                   2